plea under the terms of that agreement. Instead, a new plea agreement

                was filed on November 5, 2012, and Garza entered his plea pursuant to

                that agreement on the same day. Garza includes only the September 7,

                2012, agreement in the appendix.

                            Garza next contends that the district court abused its

                discretion by declining to suspend his prison term of 28 to 70 months and

                place him on probation. He also asserts that the minimum sentence

                should be 13 months, in accordance with the Division of Parole and

                Probation's sentence recommendation selection scale. We disagree.

                            Garza's sentence is within the statutory limits, see NRS

                484B.550(3)(b), and it is within the district court's discretion to deny

                probation, NRS 176A.100(1)(c), or impose a sentence different from that

                recommended by the Division, Collins v. State, 88 Nev. 168, 171, 494 P.2d

                956, 957 (1972). To the extent Garza contends that the district court

                abused its discretion by relying on a probation probability success sheet

                "obviously completed incorrectly" by the Division, we disagree. Garza fails

                to demonstrate that the Division incorrectly filled out the sheet.

                Moreover, the record does not reflect that the district court relied solely on

                the sheet when imposing Garza's sentence. See Denson v. State, 112 Nev.

                489, 492, 915 P.2d 284, 286 (1996) (this court will reverse a sentence if it




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
is based solely on highly suspect and impalpable evidence). Accordingly,

we

                    ORDER the judgment of conviction AFFIRMED. 1




                              Gibbons


          Ahrs..s                    J.
Douglas



cc: Hon. Michael Montero, District Judge
     Humboldt County Public Defender
     Attorney General/Carson City
     Humboldt County District Attorney
     Humboldt County Clerk




       lAlthough we filed the fast track briefs submitted by the parties,
they fail to comply with the Nevada Rules of Appellate Procedure. Neither
brief contains margins of at least 1 inch on all four sides, and the footnotes
in the fast track statement are not in the same size and typeface as the
brief. See NRAP 3C(h)(1); NRAP 32(a)(4)-(5). We caution counsel for the
parties that future failure to comply with the rules of this court may result
in the imposition of sanctions. NRAP 3C(n).




                                          3